Honoro~~eLee O'Daniel
Governorof Texas
Austin,Texes

Dear GovernorO'Daniel:

                                    OpinionNo. 0-2326
                                    Re: Article 4444,R. C. S.,
                                        1923 and other anti-
                                        pollutionstatutesmake no
                                        exceptionto tidewater
                                        portionsof streamsused for
                                        industrislpprosea.

In reply to your requestof us to make a search,we hove carefully
examinedthe statutesof this state and find no exceptioncontainedin
Article 4444 or other anti-pollutionstatutesin favor of the industrial
uses of the tidewaterpgrtionsof the streamsof this state.

                                    Very truly yours

                              ATTORNEXGE$EBALOF TEXAS

                              a/ Bugh Q. Buck



                              BY
                                   Hu@ Q. Buck
                                      Assistant

HQB: rw

APPROVEDJLTLY,
            23, 1940

s/ GEXALDc.MANN
ATTORNEYCENERALOF TEXAS

APPROVEDOPINIONCOMMITTEE
BY B. W. B.
CHAIRMAN